Title: From Thomas Jefferson to William Whipple, 12 January 1784
From: Jefferson, Thomas
To: Whipple, William



Sir
Annapolis Jan. 12. 1784.

Being anxious to procure information on the subject of the black moose or Caribou which cannot be procured in any of the United states but New Hampshire I take the liberty of addressing myself to you on the foundation of the acquaintance I have had the pleasure of contracting with you, and my beleif that you will be so obliging as to lend me your assistance. Mr. Forster, your delegate here, gives me hopes it will be particularly in your power to do it through the medium of a brother of yours who he says is about to settle in that part of the country where these animals are to be found. A complete skeleton of one is what I would wish to procure: or if this cannot be got, then the horns, hoof, and such bones as would enable me to decide on it’s size. I suppose that if a box were made large enough to take in the horns, that the other bones would pack under and between the antlers. A little soft hay would be necessary to prevent their rubbing. If sent to Philadelphia to the care of Mr. Samuel House I should get them safely and will chearfully pay your draught for the expence of purchase and transportation. This could be transacted through your delegates here with convenience to them. As this may take some little time will you be so good as to procure me
 answers which I may rely on to the questions subjoined? I have a very strong suspicion that this animal has been altogether mistaken by the naturalists of Europe. They suppose it the same with their Rein deer which is not above 3. feet high. I have been taught to beleive our black-Moose or Caribou much larger. You will pardon the liberty I take I hope in giving you this trouble, as my acquaintance in your state does not point out any other person on whose friendship I would so willingly throw myself. I am with very great esteem Dr. Sir Your most obedt. humble servt

Th: Jefferson



Is not the black Moose and the Caribou one and the same animal?
Is not the grey Moose, the Orignal, the elk, one and the same animal, and quite different from the former?
What is the height of the black Moose at the wethers, it’s length from the ears to the root of the tail, and it’s circumference where largest?
Has it a solid or a cloven hoof?
Has the doe horns, as well as the buck?
If she has, is it true that she loses them with her first fawn and never more has any?
At what season do they shed their horns, and when recover them?
Are they a swift animal?
Do their feet make a loud rattling as they run?
Is the under part of the hoof covered with hair?
Do they sweat when hard run?
or only drip at the tongue like a dog?
What is their food?
How many young do they produce at a time?
Have they ever been tamed and used for any purpose
How far Southward are they known?
Are the horns of the Elk palmated, that is to say flattening off to an edge, or are they round and pointed?
Has the elk always, or ever, a white spot a foot in diameter round the root of the tail?


